OPINION OF THE COURT
Per Curiam.
Respondent Michael P. Bach was admitted to the practice of *64law in the State of New York by the First Judicial Department on February 4, 1985, and at all times relevant to this proceeding has maintained an office for the practice of law within this Judicial Department.
The Departmental Disciplinary Committee now seeks an order, pursuant to 22 NYCRR 603.4 (g), disbarring respondent from the practice of law on the ground that he was suspended by order of this Court entered November 21, 2002, for his willful failure to cooperate with the Committee in its investigation of a client’s complaint that he improperly took $50,000 from an escrow account as his fee and refused to release the remaining funds in the account and for his failure to comply with the registration requirements of Judiciary Law § 468-a (Matter of Bach, 301 AD2d 262 [2002]), and he has not appeared or applied in writing to the Committee or the Court for a hearing or reinstatement in the more than six months since that date. In its notice of motion to suspend, the Committee included the notice that “pursuant to 22 NYCRR 603.4 (g), an attorney who is suspended and who has not appeared or applied in writing to the Committee or the Court for a hearing or reinstatement for six months from the date of the order of suspension, may be disbarred without further notice.”
Accordingly, the Committee’s application for an order, pursuant to 22 NYCRR 603.4 (g), disbarring respondent should be granted, and respondent’s name stricken from the roll of attorneys and counselors-at-law in the State of New York, effective immediately.
Nardelli, J.P., Mazzarelli, Sullivan, Ellerin and Lerner, JJ., concur.
Respondent’s name stricken from the roll of attorneys and counselors-at-law in the State of New York, effective the date hereof.